DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-3, 10-11, 13, 17, 20, 39, and 48-58 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“(would rather recite “resin”)” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10-11, 13, 17, 20, 39, and 48-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the predetermined layer resolution height” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends amending “a predetermined layer resolution” in line 13 to “a predetermined layer resolution height”.
Claims 2-3, 10-11, 13, 17, 20, 39, and 48-54 are rejected as being dependent on indefinite claim 1.
Claim 55 recites “the predetermined layer resolution height” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends amending “a predetermined layer resolution” in line 8 to “a predetermined layer resolution height”.
Claims 56-58 are rejected as being dependent on indefinite claim 55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 10-11, 13, 17, 39, and 48-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2017/0355865 to Fenn et al. cited in Information Disclosure Statement filed 8 April 2021 (herein Fenn).
Regarding claim 1, Fenn teaches methods of printing a three-dimensional object using co-reactive components of a thermosetting composition (abstract) wherein the co-reactive components comprise a first component having a first reactive group and a second reactive component having a second functional group corresponding to the first and second reactive components recited in the instant claims, respectively (paragraph 0005).  Fenn teaches that the two co-reactive components may be mixed together in a mixer and deposited as a mixture that is at least partially reacted by the time the composition is deposited (paragraph 0023).  Fenn teaches that the composition is extruded through a nozzle (paragraph 0078) in layers onto a substrate to build a 3D printed object (paragraph 0020).  
Fenn does not teach that the layer height is a random variable; therefore, one of ordinary skill in the art would recognize that the layers of Fenn would necessarily be of a predetermined resolution height.  
Fenn is silent as to whether the nozzle or substrate moves during extrusion; however, Fenn’s teachings that the composition is deposited in layers means that either the nozzle or substrate must necessarily move in order to form separate layers and not just an ever-growing pool of material.
Fenn is silent as to the spread of a layer decreasing the height by no greater than about 75%.  However, Fenn teaches that various properties such as viscosity and reaction rate may be adjusted such that the deposited portions and/or object achieves and retains the desired structural integrity following deposition (paragraph 0026).   Therefore, one of ordinary skill in the art could arrive at the claimed layer spread through routine optimization thereby rendering the claimed limitation obvious.  See MPEP 2144.05(II).
Regarding claims 2 and 3, Fenn teaches all the limitations of claim 1 as discussed above.
Fenn teaches that the first co-reactive component can contain isocyanate-functional groups and the second co-reactive component can contain primary amine, secondary amine, hydroxyl groups, any combination of the three (paragraph 0038) which would result in a final composition of a urea- or urethane-containing polymer.
Regarding claim 10, Fenn teaches all the limitations of claim 1 as discussed above.
Fenn teaches that the co-reactive components can have a viscosity of from 5,000 cP to 5,000,000 cP (paragraph 0028).  While Fenn specifies that this measurement takes place using an Anton Paar rheometer (paragraph 0028) and not a Brookfield rheometer, given the broad overlap of the claimed range and the range taught by Fenn, one of ordinary skill in the art would reasonably expect the claimed range and the range taught by Fenn to overlap nonetheless.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 11, Fenn teaches all the limitations of claim 1 as discussed above.
Fenn is silent as to the composition having a viscosity of below about 3,000,000 cP; however, Fenn teaches that the viscosity can be adjusted to control the flow of the composition such that the deposited portions and/or object achieves and retains a desired structural integrity following deposition (paragraphs 0026-0027).  Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed viscosity through routine optimization.  See MPEP 2144.05(II).
Regarding claim 13, Fenn teaches all the limitations of claim 1 as discussed above.
Fenn is silent as to the ratio of the viscosities of the co-reactive components.  However, Fenn teaches that the viscosity of the co-reactive components can be adjusted to control the flow of the composition such that the deposited portions and/or object achieves and retains a desired structural integrity following deposition (paragraphs 0026-0027).  Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed viscosity ratio through routine optimization.  See MPEP 2144.05(II).
Regarding claim 17, Fenn teaches all the limitations of claim 1 as discussed above.
Fenn does not teach that the composition is a foamed composition.  Therefore, one of ordinary skill in the art would reasonably consider the composition of Fenn to be a solid product.
Regarding claim 39, Fenn teaches all the limitations of claim 1 as discussed above.
Fenn teaches that more than two co-reactive components can be used (paragraph 0041) and that the at least two co-reactive components can be mixed together in a mixer and subsequently deposited as a mixture (paragraph 0023).
Regarding claims 48-52, Fenn teaches all the limitations of claim 1 as discussed above.
Fenn is silent as to the spread of a layer decreasing the height by no greater than about 75%.  However, Fenn teaches that various properties of the may be adjusted such that the deposited portions and/or object achieves and retains the desired structural integrity following deposition (paragraph 0026).   Therefore, one of ordinary skill in the art could arrive at the claimed layer spread through routine optimization thereby rendering the claimed limitation obvious.  See MPEP 2144.05(II).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2017/0355865 to Fenn et al. cited in Information Disclosure Statement filed 8 April 2021 (herein Fenn) as applied to claim 1 above and in view of U.S. Pre-grant Publication 2018/0326659 to Gleyal-Martinez (herein Gleyal-Martinez).
Regarding claim 20, Fenn teaches all the limitations of claim 1 as discussed above.
Fenn is silent as to the composition being foamed.
Gleyal-Martinez teaches the additive manufacture of articles from polymeric resins (abstract) wherein the polymeric resin can be formed from reacting two ore more reactants within a dispensing device (paragraph 0020).  Gleyal-Martinez teaches that chemical and/or physical blowing agents can be incorporated to formed a foamed material (paragraph 0075).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Fenn to include the blowing agents of Gleyal-Martinez in order to reduce the density of the material (paragraph 0075).
Claim(s) 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2017/0355865 to Fenn et al. cited in Information Disclosure Statement filed 8 April 2021 (herein Fenn) as applied to claim 1 above and in view of U.S. Pre-grant Publication 2015/0352787 to Humbert et al. cited in Information Disclosure Statement filed 8 April 2021 (herein Humbert).
Regarding claims 53 and 54, Fenn teaches all the limitations of claim 1 as discussed above.
Fenn teaches that the composition is extruded through a nozzle (paragraph 0078).
Fenn is silent as to the diameter of the nozzle.
Humbert teaches an additive manufacturing system including that mixes a first material and a second material in a mixer to form a thermosetting resin and a nozzle for extruding the thermosetting resin (abstract).  Humbert teaches that the nozzle has a diameter of between 0.1 and 1.0 millimeters (paragraph 0014)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Fenn to have the diameter of Humbert because it allows a balance of quick build time and object resolution (paragraph 0014).  Furthermore, such a nozzle diameter is known in the art as being suitable for the intended purpose.  See MPEP 2144.07.
Claim(s) 55-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2017/0355865 to Fenn et al. cited in Information Disclosure Statement filed 8 April 2021 (herein Fenn).
Regarding claims 55-58, Fenn teaches methods of printing a three-dimensional object using co-reactive components of a thermosetting composition (abstract) wherein the co-reactive components comprise a first component having a first reactive group and a second reactive component having a second functional group corresponding to the first and second reactive components recited in the instant claims, respectively (paragraph 0005).  Fenn teaches that the two co-reactive components may be mixed together in a mixer and deposited as a mixture that is at least partially reacted by the time the composition is deposited (paragraph 0023).  Fenn teaches that the composition is extruded through a nozzle (paragraph 0078) in layers onto a substrate to build a 3D printed object (paragraph 0020).  
Fenn does not teach that the layer height is a random variable; therefore, one of ordinary skill in the art would recognize that the layers of Fenn would necessarily be of a predetermined resolution height.  
Fenn is silent as to whether the nozzle or substrate moves during extrusion; however, Fenn’s teachings that the composition is deposited in layers means that either the nozzle or substrate must necessarily move in order to form separate layers and not just an ever-growing pool of material.
Fenn is silent as to the reduction of flow rate of the composition.  However, Fenn teaches that various properties such as viscosity and reaction rate may be adjusted to control the flow of the co-reactive components and/or the thermosetting composition (paragraph 0026).   Therefore, one of ordinary skill in the art could arrive at the claimed flow reduction through routine optimization thereby rendering the claimed limitations obvious.  See MPEP 2144.05(II).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783